              Case 1:20-cv-04038 Document 1 Filed 05/26/20 Page 1 of 7



Jason M. Brown
REED SMITH LLP
599 Lexington Avenue
22nd Floor
New York, NY 10022
Tel: (212) 521-5400
Fax: (212) 521-5450

Wayne C. Stansfield (pro hac vice forthcoming)
Nicholas R. Rodriguez (pro hac vice forthcoming)
REED SMITH LLP
1717 Arch Street
Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420

Counsel for Plaintiff

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW YORK
                                   SOUTHERN DIVISION

EQUINOR NATURAL GAS LLC (F/K/A                     )
STATOIL NATURAL GAS LLC)                           )
                                                   )
                        Plaintiff,                 )      Case No.: 20-cv-4038
                                                   )
      vs.                                          )
                                                   )
EAST COAST POWER AND GAS, LLC                      )
                                                   )
                        Defendant.                 )
                                                   )

                                              COMPLAINT

       Equinor Natural Gas LLC (f/k/a Statoil Natural Gas LLC) (“Plaintiff” or “Equinor”), by

and through its undersigned counsel, Reed Smith LLP, in support of its Complaint against

Defendant East Coast Power and Gas, LLC (“Defendant” or “ECPG” and, together with

Plaintiff, the “Parties”) avers as follows:
             Case 1:20-cv-04038 Document 1 Filed 05/26/20 Page 2 of 7



                                   NATURE OF ACTION

       1.     This is a simple and straightforward breach of contract action.

       2.     On July 16, 2014, Equinor and ECPG entered into a written agreement for the sale

and purchase of natural gas. The agreement provided that Equinor would supply ECPG with

natural gas and ECPG would pay for it.

       3.     In February and March 2020, Equinor supplied ECPG with 328,500 and 103,900

MMBTU’s worth of natural gas, respectively. Pursuant to the parties’ agreement, ECPG was

obligated to pay Equinor $581,516.50 by March 25 and $158,023.00 by April 27 for the gas.

Those dates have past and Equinor has yet to receive any payments from ECPG.

       4.     Despite Equinor’s several requests to ECPG for payment on these overdue

amounts, Equinor has still not been paid. Accordingly, Equinor was left with no choice but to

file this action to recover the amounts owed to it by ECPG for gas ECPG has already received.

                                          PARTIES

       5.     Plaintiff is a limited liability company formed under the laws of the State of

Delaware with its principal place of business located at 120 Long Ridge Road, Suite 3EO1,

Stamford, CT 06902, that develops, produces, and supplies natural gas (among other things) to

energy providers around the world. Equinor was formerly known as Statoil Natural Gas LLC

before its name change in 2018.

       6.     Upon information and belief, Defendant is a limited liability company formed

under the laws of the State of New York with its principal place of business located at 340

Jackson Ave, Bronx, NY 10454, that provides natural gas (among other things) to residential and

commercial clients in and around New York.




                                               2
              Case 1:20-cv-04038 Document 1 Filed 05/26/20 Page 3 of 7



                                JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1332(a)(1) and § 1332(c)(1), because the amount in controversy (exclusive of interest

and costs) exceeds $75,000, and because there is complete diversity of citizenship of the Parties.

       8.      Venue for this action is proper under Section 15.5 of the Base Contract for Sale

and Purchase of Natural Gas pursuant to which the Parties agreed that the United States District

Court for the Southern District of New York would have “exclusive jurisdiction” over “any and

all disputes arising out of or in connection with this Contract, including without limitations, its

formation validity, interpretation, execution, termination or breach….”

                                  FACTUAL BACKGROUND

       The Parties Enter into               a   Written    Agreement       for   the   Sale    and
       Purchase of Natural Gas

       9.      On July 16, 2014, Equinor and ECPG entered into a Base Contract for Sale and

Purchase of Natural Gas (the “Agreement”) whereby Equinor would sell natural gas to ECPG. A

true and correct copy of the Agreement is attached hereto as Exhibit A.

       10.     Specifically, under Section 3.1 of the Agreement, Equinor “agree[d] to sell and

deliver, and [ECPG] agree[d] to receive and purchase, the Contract Quantity for a particular

transaction in accordance with the terms of the Contract.” Ex. A. § 3.1. The Agreement further

provided that the “Contract Quantity” was “the quantity of Gas to be delivered and taken as

agreed to by the parties in a transaction.” Id. § 2.11.

       11.     To facilitate future purchase and sale transactions of natural gas, the Parties

agreed to use an “Oral Transaction Procedure.” Id. § 1.2. Such procedure provided that any

transaction for gas could be effectuated “in an EDI transmission or telephone conversation with

the offer and acceptance constituting the agreement of the parties.” Id.




                                                  3
              Case 1:20-cv-04038 Document 1 Filed 05/26/20 Page 4 of 7



        12.     As to the purchase price for the gas, the Parties agreed that for each natural gas

transaction, ECPG would pay an “amount expressed in U.S. Dollar per MMBtu to be paid by

[ECPG] to [Equinor] for the purchase of Gas as agreed to by the parties in a transaction.” Id. §

2.10. Payment for the gas would be due on the 25th day of the month following the month of

delivery of the natural gas. Id. § 7.2.

        13.     However, “[i]f the invoiced party fail[ed] to remit the full amount payable when

due, interest on the unpaid portion shall accrue from the date due until the date of payment at a

rate equal to the lower of (i) the then-effective prime rate of interest published under ‘Money

Rates’ by The Wall Street Journal, plus two percent per annum; or (ii) the maximum applicable

lawful interest rate.” Id. at § 7.5.

        ECPG Fails to Pay for Natural Gas it Receives in Breach of the Agreement

        14.     Following the execution of the Agreement, Equinor provided, and ECPG

purchased, natural gas from Equinor.

        15.     On March 8, 2020, Equinor issued ECPG an invoice in the amount of

$581,516.50 for 328,500 MMBTU of natural gas, which Equinor delivered to ECPG in February

2020. A true and correct copy of the invoice is attached hereto as Exhibit B. The invoice

provided that payment would be due to Equinor on or before March 25, 2020, as provided for

under Section 7.2 of the Agreement.

        16.     On March 31, 2020, Equinor contacted ECPG by email about the February

Invoice. Equinor requested that ECPG pay the February Invoice, which was then six days past

due.

        17.     After failing to receive a response from ECPG, Equinor contacted ECPG again by

email on April 1, 2020 requesting payment of the February Invoice. ECPG again did not

respond to Equinor’s email.


                                                4
             Case 1:20-cv-04038 Document 1 Filed 05/26/20 Page 5 of 7



       18.     On April 3, 2020, Equinor sent a third email to ECPG requesting payment of the

February Invoice, now being nine days past due.

       19.     Finally, on April 3, 2020, ECPG responded to Equinor. ECPG indicated in that

response that it was suffering “operating and liquidity” issues due to the COVID-19 pandemic

and was working towards rectifying the situation of the non-payment.

       20.     Recognizing the struggles ECPG and others were suffering during the COVID-19

pandemic, Equinor responded the same day offering to discuss partial payments and/or payment

schedules, among other things, for the $581,516.50 worth of natural gas that Equinor had already

delivered to ECPG.

       21.     In addition, in that same email, Equinor noted that it anticipated that it would

deliver to ECPG an additional $158,032.00 of gas in March 2020 (the “March Invoice”). As a

result, Equinor requested a prompt response regarding the past due February Invoice.

       22.     Yet, again, ECPG did not respond to Equinor’s repeated follow up emails

requesting an update on the past due February Invoice, which were sent on April 7, 2020, April

8, 2020, and April 13, 2020.

       23.     It was not until April 14, 2020 that ECPG finally responded to Equinor’s repeated

emails requesting an update. And yet, even then, ECPG merely stated that it would try to

provide an update to Equinor about the past due payment by the end of the day.

       24.     After ECPG failed to provide that update, Equinor again followed up on April 15,

to which ECPG responded on April 17 that it was continuing to suffer from liquidity problems

and that it would know more regarding extending its credit line in the next few days.

       25.     In light of the foregoing and the fact that payment was now 23 days past due,

Equinor sent a formal demand letter (the “Demand”) to ECPG on April 17 requesting immediate




                                                5
              Case 1:20-cv-04038 Document 1 Filed 05/26/20 Page 6 of 7



payment of the February Invoice and noting that the March Invoice was due on April 27. A true

and correct copy of the Demand is attached hereto as Exhibit C.

        26.     Because ECPG was in default of the Agreement, the Demand also indicated that

Equinor was entitled to immediately terminate the Agreement, accelerate ECPG’s upcoming

payment, and file a legal action to recover the outstanding balances. ECPG did not respond to

the Demand.

        27.     Since then, ECPG has paid neither its February Invoice nor its March Invoice,

which is also now past due.

        28.     In fact, since February 2020, Equinor has not received any payments from ECPG

for over 432,400 MMBTU worth of natural gas that Equinor has delivered to ECPG between

February and March 2020.

        29.     Accordingly, and given ECPG’s failure to respond to any of Equinor’s repeated

requests for payments, Equinor was forced to file this action seeking past due payments plus

interest thereon for the natural gas Equinor has delivered to ECPG pursuant to the Agreement.

                                              COUNT I
                                          Breach of Contract
        30.     Plaintiff repeats and incorporates the allegations set forth in paragraphs 1 through

29 hereof as if fully set forth herein.

        31.     The Parties entered into a valid and enforceable contract on July 16, 2014

pursuant to which Plaintiff agreed to provide Defendant with natural gas and Defendant agreed

to pay for said gas.

        32.     Pursuant to the Agreement, Plaintiff delivered to Defendant, and Defendant

accepted, 432,400 MMBTU of natural gas in February and March of 2020.




                                                  6
              Case 1:20-cv-04038 Document 1 Filed 05/26/20 Page 7 of 7



       33.        In breach of the Agreement, Defendant failed to pay for the delivered gas at the

agreed upon price by the agreed upon payment date as set forth in the Agreement despite

repeated requests from Plaintiff to do so.

       34.        Plaintiff has been harmed as a result of Defendant’s breaches of the Agreement in

an amount of no less than $739,539.50 plus interest.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays this Court for:

             A.     A declaration that Defendant has breached the Agreement;

             B.     Damages sustained by Plaintiff as a result of Defendant’s breach of the

                     Agreement;

             C.     Pre-judgment and post-judgment interest; and

             D.     Such other and further relief for which the Court may deem proper.

Dated: May 26, 2020                             Respectfully submitted,

                                                 /s/ Jason M. Brown         _
                                                Jason M. Brown
                                                REED SMITH LLP
                                                599 Lexington Avenue
                                                22nd Floor
                                                New York, NY 10022
                                                Tel: (212) 521-5400
                                                Fax: (212) 521-5450

                                                Wayne C. Stansfield (pro hac vice
                                                forthcoming)
                                                Nicholas R. Rodriguez (pro hac vice
                                                forthcoming)
                                                REED SMITH LLP
                                                1717 Arch Street
                                                Suite 3100
                                                Philadelphia, PA 19103
                                                Tel: (215) 851-8100
                                                Fax: (215) 851-1420

                                                Counsel for Plaintiff


                                                  7
